IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45851

STATE OF IDAHO,                                )
                                               )   Filed: November 8, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
JAMES LEE CRANDALL, II,                        )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for attempted strangulation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       James Lee Crandall, II, entered an Alford 1 plea to attempted strangulation. I.C. §§ 18-
923 and 18-112A. The district court sentenced Crandall to a unified term of ten years, with a
minimum period of confinement of four years.       Crandall appeals, arguing that his sentence is
excessive.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Crandall’s judgment of conviction and sentence are affirmed.




                                                   2